Citation Nr: 0215176	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  95-42 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Nashville, Tennessee, Regional Office (RO), 
which found that new and material evidence had not been 
submitted to reopen the veteran's claim.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The RO denied service connection for a low back disorder 
by rating decisions dated in October 1985, July 1998, and 
October 1999.  The veteran was notified but did not appeal 
any of the decisions.  

3.  The RO's October 1999 decision represents the last final 
disallowance of entitlement to service connection for a low 
back disorder on any basis.  

4.  The undated VA physician letter received in May 2001 bear 
directly and substantively on the matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

5.  There is no evidence of a chronic low back disorder in 
service or for many years thereafter.

6.  The weight of the medical evidence fails to show a causal 
relationship between the veteran's current complaints related 
to his low back disorder and military service.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's decision 
denying the claim of entitlement to service connection for a 
low back disorder is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

2.  A low back disorder was not incurred in or aggravated 
during the veteran's period of military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that unappealed rating decisions are final 
with the exception that a claim may be reopened by submission 
of new and material evidence.  However, when an appellant 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In 
1998, the United States Court of Appeals for the Federal 
Circuit clarified the standard to be used for determining 
whether new and material evidence has been submitted.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2001); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board must first determine 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  Due to the 
effective date of the amended regulation, the new standard is 
not applicable to the veteran's claim.

Historically, the Salt Lake City RO denied the veteran's 
claim for a low back disability by rating decision dated in 
October 1985.  In July 1998 and October 1999, the Salt Lake 
City RO again denied his claim for a low back disorder on the 
basis that the evidence was insufficient to establish service 
connection for a low back disorder.  He was notified but did 
not appeal any decision.
 
In February 2000, the veteran filed the current claim, which 
was denied by a rating decision dated in November 2000.  
Parenthetically, the Board notes that the veteran was granted 
nonservice-connected pension benefits in the same decision.  
This appeal is before the Board from his unsuccessful attempt 
to reopen his claim for entitlement to service connection for 
a low back disorder.  

After a review of the evidence, the Board finds that the 
veteran's claim should be reopened.  Of note, he submitted a 
written statement from a VA treating physician to the effect 
that the veteran had "a history of back trauma (in 1970 
while in the service) which may have contributed to or 
accelerated advancement of degenerative joint disease of the 
lumbar spine."  Because the statement focuses on the 
veteran's assertions of a relationship between his current 
complaints and in-service back injuries, the Board is of the 
opinion that it bears directly and substantively on the 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  As such, the claim is reopened.

Having determined that the veteran's claim should be 
reopened, the Board will now turn to a de novo review.  As 
the statement and supplemental statements of the case 
addressed the standards for a service-connection claim, the 
Board can proceed with its review without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Nonetheless, based on the evidence outlined below, it is the 
decision of the Board that the claim for entitlement to 
service connection for a low back disability must fail on the 
merits.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2001).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Despite the veteran's assertions to the contrary, the Board 
finds that there is no evidence of a chronic low back 
disorder shown in service.  Specifically, service medical 
records reveal that he sought treatment in July 1970 for 
complaints of pain, limited range of motion, an inability to 
sit, and pain when he moved his legs after feeling 
"something give in his back" while working.  After a 
physical examination, the diagnosis was muscle strain and he 
was prescribed bedrest and Valium.  Several days later, 
minimal improvement was noted but apparently he was not 
following advice to put his mattress on the floor.  

There is no other notation regarding the low back until July 
1971 when the veteran complained of back pain after heavy 
lifting the previous day.  He was again diagnosed with a 
muscle strain.  No additional follow-up was reported.  On the 
issue of whether a chronic disability was shown in service, 
the Board places high probative value on the October 1971 
service separation examination, which showed a normal 
clinical evaluation of the veteran's spine.  The Board has 
also considered the veteran's statements that he was placed 
on light duty for the remainder of his military career but 
finds no supporting medical evidence indicating a low back 
profile.  As such, the Board assigns greater probative value 
to the showing of a "normal" back examination at the time 
of service separation.

Finding that there was no chronic low back disorder noted in 
service, the Board will next consider whether the veteran has 
shown continuity of symptomatology or a medical nexus between 
his in-service muscle strains and current diagnosis.  While 
he has related that he experienced back pain since military 
discharge, the Board finds that the medical evidence does not 
support the veteran's contentions.  First, post service 
medical evidence is absent for complaints of, treatment for, 
or diagnosis of a low back disorder for several years after 
discharge.  Specifically, at the time he filed an initial 
claim for a low back disorder (in 1984), he submitted a 
letter from a private treating chiropractor to the effect 
that he had been treated for a work-related back injury in 
January 1979.  The chiropractor noted that the veteran had 
again injured his back in a July 1979 work-related accident.  

Despite the veteran's contentions to the contrary, the Board 
finds that this evidence does not, in fact, support his 
assertions that he had back symptoms since military service.  
To that end, the Board places significant probative value on 
the absence of low back complaints prior to the January and 
July 1979 work-related accidents, some 8 years after service 
separation.  Of note, there is no other medical evidence 
associated with the claims file, nor has the veteran 
indicated that any exists, reflecting complaints of, 
treatment for, or diagnosis of a low back disorder until the 
1979 injuries.  Therefore, the Board finds that this medical 
evidence does not support his claim of continuity of 
symptomatology.

A July 1985 VA examination also fails to support a finding of 
continuity of symptomatology or medical nexus.  At that time, 
the veteran related an in-service history of back pain but 
did not report his post-service work-related injuries in 
1979.  While the examiner diagnosed periodic low back pain 
with no limitation of motion, there was no opinion rendered 
as to a causal relationship between the veteran's complaints 
and military service.  Significantly, a June 1985 X-ray 
report showed a congenital transitional vertebra with 
osteoarthritic changes on the left related to the anomaly.  
Therefore, to the extent the veteran claims osteoarthritis of 
the lumbar spine, it appears to be related to a congenital 
deformity which cannot be service-connected.  Under the 
relevant regulations, congenital or developmental defects are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2001).

The Board has also considered multiple outpatient treatment 
records showing on-going treatment for low back pain since 
the late 1990s.  While the veteran related his pain to an in-
service injury, the Board is not obligated to accept the 
veteran's recitation of the facts.  See Godfrey v. Brown, 8 
Vet. App. 113 (1995).  While recognizing that the veteran has 
been diagnosed with a current low back disorder, the Board 
places less probative weight on this evidence as the issue of 
a causal relationship between his symptoms and current 
diagnosis were either not addressed or appeared to be based 
wholly upon statements of past medical history provided by 
the veteran.  The Board, however, is not bound to accept such 
statements simply because treating medical providers have 
done so.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood 
v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 Vet. 
App. 406 (1991).  

Similarly, the Board places less probative value on the 
undated letter from a VA treating physician to the effect 
that the veteran's in-service history of back trauma "may 
have contributed" to degenerative joint disease of the 
lumbar spine.  First, the Board is inclined to place less 
probative weight on the statement due to the equivocal nature 
of the language.  The Board notes that "may" or "may not" 
language has been found insufficient to support a claim for 
service connection.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Moreover, the Board is inclined to place less probative 
weight on the undated statement because it did not discuss 
the relationship, if any, of the veteran's post-service work-
related injuries or congenital spinal disorder to his current 
low back complaints, nor did the physician apparently have 
the veteran's claims file for review prior to rendering an 
opinion.  Therefore, the Board finds the claim cannot be 
granted based on a single suggestion that there "may be" a 
relationship between the veteran's current complaints and 
military duty as it contradicts the weight of medical 
evidence showing no such relationship.  

To that end, the Board places significant probative value on 
a February 2002 VA medical opinion that the veteran's 
"current low back disability [was] not the result of his in-
service injuries."  Specifically, the Board is particularly 
persuaded to assign greater probative weight to the February 
2002 medical opinion because the physician-reviewer had the 
claims file for review, outlined the veteran's in-service 
injuries, discussed the post-service work-related injuries, 
and considered multiple outpatient treatment records and VA 
examination reports already of record prior to rendering his 
opinion.  Moreover, the Board finds the physician-reviewer's 
recitation of the facts to be consistent with the medical 
evidence of record.  

Further, the physician-reviewer focused on the critical 
inquiry in this appeal - whether there is a causal 
relationship between the veteran's in-service complaints and 
current low back pathology.  The physician-reviewer noted a 
normal service separation examination and reflected that it 
would have been difficult for the veteran to have been 
performing physically demanding work after military 
separation if he had been experiencing significant low back 
pain.  The physician-reviewer stressed that because of the 
types of injuries in service, no problems recorded at 
discharge, as well as no treatment for back problem for 
several years, he concluded that there was no causal 
relationship between the veteran's current complaints and 
military service.  Because the physician-reviewer was aware 
of the veteran's in-service back injury and had access to the 
claims file, the Board assigns significant probative weight 
to the medical opinion.  

The Board has also considered the statements and sworn 
testimony of the veteran and his sister and the statements of 
his family and a service buddy.  Specifically, in an August 
2001 personal hearing, he testified that he injured his back 
during service and continued to have problems since 
discharge.  He noted that he was treated for back pain in 
July 1970 and was placed on light duty for the remainder of 
his military service.  His sister reflected that she talked 
with him or his wife by telephone after he was discharged and 
knew he was having problems with his back.  He acknowledged 
that he did not seek any treatment for low back pain after 
service separation but used pain pills and alcohol for pain 
management.  Further, the Board has reviewed statements from 
his wife and mother-in-law submitted in the late 1980s to the 
effect that the veteran hurt his lower back in service and 
continued to have pain.  More recently, a service buddy 
indicated that the veteran injured his back during active 
duty and had experienced pain since.

After considering the veteran's testimony and the other 
statements in support of his claim, the Board notes that 
neither the veteran, his family, nor a friend have the 
medical expertise to clinically establish that his current 
complaints resulted from an injury during active military 
duty.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Despite his testimony, the service medical records are 
negative for a chronic low back disorder.  Further, post-
service medical evidence is devoid of complaints related to 
the veteran's low back until a work-related injury several 
years after service separation.  The mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his current 
complaints with an event or incurrence while in service, are 
not of sufficient probative value to rebut the February 2002 
medical opinion.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  In this case, there is no evidence that the 
veteran, his family, or friend have any medical expertise, or 
are otherwise qualified to render a medical opinion.  
Consequently, his statements and the statements of his family 
and a friend, without some form of objective medical 
corroboration, are not deemed to be of significant probative 
value.

Given that there was no evidence of a chronic low back 
disorder in service, no complaints related to the veteran's 
low back for several years after discharge, and the recent 
opinion by a VA physician-reviewer that there is no causal 
relationship between the veteran's current complaints and 
military service, the Board is compelled to deny the 
veteran's claim.  For all these reasons, the veteran's claim 
for entitlement to service connection for a low back disorder 
is denied.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible with regard to the issue decided in this decision.  
VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  By virtue of the 
information contained in the statement and supplemental 
statements of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  To this end, the Board 
notes that the March 2001 statement of the case outlined the 
provisions of the VCAA.  In addition, the Board notes that 
the RO provided the veteran with a letter informing him of 
his due process rights under the VCAA in September 2001.

In addition, the veteran asked and was provided with an 
opportunity to present testimony before the RO in an August 
2001 hearing.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file.  He was specifically asked at his personal 
hearing about additional post-service medical evidence but 
indicated that no further evidence was available.  Moreover, 
the claims file was recently provided to a physician-reviewer 
to specifically address the issue on appeal.  As such, the 
Board finds that the record as it stands is sufficient to 
decide the claim and no additional development is needed.  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a low back disorder 
is reopened and the appeal is granted to this extent. 

The claim for entitlement to service connection for a low 
back disorder is denied on the merits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

